6 N.Y.3d 886 (2006)
In the Matter of STEPHEN VAUGHAN, Appellant,
v.
GLENN S. GOORD, as Commissioner of Correctional Services, et al., Respondents.
Court of Appeals of the State of New York.
Submitted March 13, 2006.
Decided May 9, 2006.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court's order denying appellant's motion for reconsideration, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; *887 motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.